

116 HR 4333 IH: To amend the Commodity Exchange Act to provide certainty for futures customers and market participants, and for other purposes.
U.S. House of Representatives
2019-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4333IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2019Ms. Spanberger introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Commodity Exchange Act to provide certainty for futures customers and market
			 participants, and for other purposes.
	
 1.Certainty for futures customers and market participantsSection 20(a) of the Commodity Exchange Act (7 U.S.C. 24(a)) is amended— (1)by striking and at the end of paragraph (4);
 (2)by striking the period at the end of paragraph (5) and inserting ; and; and (3)by adding at the end the following:
				
 (6)that cash, securities, or other property of the estate of a commodity broker, including the trading or operating accounts of the commodity broker and commodities held in inventory by the commodity broker, shall be included in customer property, subject to any otherwise unavoidable security interest, or otherwise unavoidable contractual offset or netting rights of creditors (including rights set forth in a rule or bylaw of a derivatives clearing organization or a clearing agency) in respect of such property, but only to the extent that the property that is otherwise customer property is insufficient to satisfy the net equity claims of public customers (as such term may be defined by the Commission by rule or regulation) of the commodity broker..
			